               Case 5:19-cr-00382-EJD Document 94 Filed 03/05/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SCOTT SIMEON (NYBN 5012653)
   MOHIT GOURISARIA (CABN 320754)
 5 Assistant United States Attorneys

 6           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 7           Telephone: (408) 535-5061
             FAX: (408) 535-5066
 8           scott.simeon@usdoj.gov

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                             SAN JOSE DIVISION

13
     UNITED STATES OF AMERICA,                         )   CASE NO. 19-CR-00382 EJD
14                                                     )
             Plaintiff,                                )   UNITED STATES’ AMENDED WITNESS LIST
15                                                     )
        v.                                             )   Final PTC Date:        March 8, 2021
16                                                     )   PTC Time:              9:00 a.m.
     JUAN ROCHA,                                       )   Courtroom:             Courtroom 4, 5th Floor
17     a/k/a Pablo Anthony Nunez,                      )
                                                       )
18           Defendant.                                )
                                                       )
19

20           The government hereby submits a list of witnesses it may call in its case-in-chief at trial.
21 DATED: March 5, 2021                                            Respectfully submitted,
22                                                                 STEPHANIE M. HINDS
                                                                   Acting United States Attorney
23

24
                                                                           /s/
25                                                                 SCOTT SIMEON
                                                                   MOHIT GOURISARIA
26                                                                 Assistant United States Attorneys
27

28

     UNITED STATES’ AMENDED WITNESS LIST
     19-CR-00382 EJD
              Case 5:19-cr-00382-EJD Document 94 Filed 03/05/21 Page 2 of 3




 1              Witness                                      Subject of Testimony
 2

 3         Armando Baltazar          Supervision of the defendant
 4    Santa Cruz Probation Officer
 5
         Suzanne Edson-Homer         Employer/employee relationship with the defendant, including the
 6                                   defendant’s statements about his family

 7
            Taylor Frechette         Investigation of and collection of evidence against the defendant
 8     Diplomatic Security Agent
 9
            Genalle Gilmore        Supervision of the defendant, including his statements and flight after
10    Santa Cruz Probation Officer being contacted by Diplomatic Security agents
11
                Lisa Lee             2004 investigation of the defendant for Providing False Identification
12    Santa Cruz Sheriff’s Deputy    to a Police Officer, including the defendant’s statements
13
            Joshua McKim             2019 traffic stop of the defendant, including the defendant’s
14    Santa Cruz Sheriff’s Deputy    statements and his possession of a check belonging to Jose Rocha
15
            Dolores Mestaz           Familial relationship with the true Paul “Pablo” Nunez, and lack of
16                                   any relationship with the defendant
17
              Sally Mestaz           Familial relationship with the true Paul “Pablo” Nunez, and lack of
18                                   any relationship with the defendant
19
              Lauren Nell            Investigation of and collection of evidence against the defendant,
20                                   including the defendant’s statements
       Diplomatic Security Agent
21
            Jose Pilar Nunez         Familial relationship with the true Paul “Pablo” Nunez, and lack of
22                                   any relationship with the defendant
23
      Paul “Pablo” Anthony Nunez The true Paul “Pablo” Nunez, and his lack of any relationship with the
24                               defendant
25
              Sara Parham            Explanation of the defendant’s U.S. State Department records,
26                                   including application instructions, applications submitted by the
        State Department Fraud
27        Prevention Manager         defendant, and fraud prevention

28

     UNITED STATES’ AMENDED WITNESS LIST
     19-CR-00382 EJD                                2
             Case 5:19-cr-00382-EJD Document 94 Filed 03/05/21 Page 3 of 3




 1           Zenon Rocha            Familial relationship to the defendant and the defendant’s true identity
 2

 3            Jose Rocha            Familial relationship to the defendant and the defendant’s true identity
 4

 5
             Jesus Rocha            Familial relationship to the defendant and the defendant’s true identity
 6

 7
            Ethan Rumrill           2017 investigation of the defendant for Providing False Identification
 8    Santa Cruz Sheriff’s Deputy   to a Police Officer, including the defendant’s statements

 9
         Alma Serrato-Sanchez       Familial relationship to the defendant and the defendant’s true identity
10

11
           Edward Simpson           Investigation of and collection of evidence against the defendant,
12     Diplomatic Security Agent    including the defendant’s statements and flight
13
             Stephen Sims           Investigation of and collection of evidence against the defendant,
14     Diplomatic Security Agent    including the defendant’s statements and flight
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     UNITED STATES’ AMENDED WITNESS LIST
     19-CR-00382 EJD                               3
